          Case 2:19-cv-00060-SVW-E Document 14 Filed 01/10/19 Page 1 of 1 Page ID #:72




                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
ROBERTA MARTINEZ, individually and on behalf of all                             CASE NUMBER
other similarly situated individuals,                                                               2:19-cv-00060-SVW-E
                                                                Plaintiff(s)
                                       v.
                                                                                        ORDER ON APPLICATION OF NON-
THE MONEY SOURCE, INC., a corporation,                                                RESIDENT ATTORNEY TO APPEAR IN A
                                                            Defendant(s).                 SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Ash, Charles R., IV                                of Sommers Schwartz, P.C.
Applicant’s Name (Last Name, First Name & Middle Initial)                          One Towne Square
248-355-0300                            248-746-4001                               17th Floor
Telephone Number                         Fax Number                                Southfield, MI 48076
crash@sommerspc.com
                              E-Mail Address                                       Firm/Agency Name & Address

 for permission to appear and participate in this case on behalf of
Roberta Martinez



 Name(s) of Party(ies) Represented                                              Plaintiff(s)   Defendant(s)       Other:
 and designating as Local Counsel
David Yeremian                                                                 of David Yeremian & Associates, Inc.
 Designee’s Name (Last Name, First Name & Middle Initial)                          535 N. Brand Blvd.
      226337             818-230-8380         818-230-0308                         Suite 705
Designee’s Cal. Bar No.         Telephone Number           Fax Number
                                                                                   Glendale, CA 91203
david@yeremianlaw.com
                     E-Mail Address                                                Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
      GRANTED.
      DENIED:  for failure to pay the required fee.
                           for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete Application:
                           pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                           pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                           because

 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                              be refunded      not be refunded.

 Dated January 10, 2019
                                                                                        STEPHEN V. WILSON, U.S. District Judge
G–64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE             Page 1 of 1
